UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1621


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

THE CHRISTMAS ATTIC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-01010-CMH-TRJ)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se.    Victor M. Glasberg, VICTOR
M. GLASBERG & ASSOCIATES, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derek      N.   Jarvis    appeals    the    district      court’s       order

denying     his   motion       to   reconsider    the    dismissal      of    his    civil

action.     The district court denied the motion to reconsider for

the   reasons     stated       in   its   March   22,    2013       order.      We    have

reviewed the record and find no reversible error.                           Accordingly,

we affirm for the reasons stated by the district court.                             Jarvis

v.    The   Christmas        Attic,   No.    1:12-cv-01010-CMH-TRJ            (E.D.   Va.

filed Mar. 22 and entered Mar. 26, 2013; May 6, 2013).                                  We

dispense     with       oral    argument     because         the    facts    and     legal

contentions       are   adequately        presented     in    the   materials       before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2